20-10389-smb          Doc 47       Filed 07/13/20 Entered 07/13/20 14:18:33           Main Document
                                                Pg 1 of 3



WARSHAW BURSTEIN, LLP
Attorneys for Sublandlord KLG New York LLC
575 Lexington Avenue
New York, New York 10022
(212) 984-7700
Martin Siegel, Esq.
Ally Hack, Esq.
msiegel@wbny.com
ahack@wbny.com


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re                                                   :
                                                        :   Chapter 7
de GRISOGONO U.S.A., Inc.                               :
d/b/a de Grisogono USA, Inc. ,                          :
                                                        :   Case No. 20-10389 (SMB)
                                    Debtor.             :
-------------------------------------------------------X

KLG NEW YORK LLC’S CERTIFICATE OF NO OBJECTION REGARDING
SUBLANDLORD’S MOTION FOR ENTRY OF AN ORDER, PURSUANT TO 11 U.S.C.
§§503(B) AND 365(D)(3) OF THE UNITED STATES BANKRUPTCY CODE,
COMPELLING PAYMENT OF ALLOWED ADMINISTRATIVE RENT EXPENSE
UNDER 11 U.S.C. 503(B) AND 365(D)(3) FOR THE POST-PETITION USE OF
SUBLANDLORD’S PREMISES BY DE GRISOGONO U.S.A. INC., D/B/A DE
GRISOGONO USA, INC. AND TRUSTEE DEBORAH J. PIAZZA ____________________

TO:      THE HONORABLE STUART M. BERNSTEIN,
         UNITED STATES BANKRUPTCY JUDGE:

         KLG New York LLC (“KLG” or “Sublandlord”), by its undersigned counsel, hereby

certifies as follows:

         1.      On May 18, 2020, Sublandlord filed a motion for entry of an Order, pursuant to 11

U.S.C. §§503(b) and 365(d)(3) of the United States Bankruptcy Code (the “Bankruptcy Code”),

compelling payment of allowed administrative rent expense under 11 U.S.C. 503(b) and 365(d)(3)

for the post-petition use of Sublandlord’s premises by de Grisogono U.S.A. Inc., d/b/a de Grisogono

USA, Inc. (“Debtor”) and Deborah J. Piazza (“Trustee”), the Chapter 7 Trustee (the “Motion”)




{1242600.1 }
20-10389-smb        Doc 47     Filed 07/13/20 Entered 07/13/20 14:18:33                Main Document
                                            Pg 2 of 3



(ECF Doc. No. 38).

         2.     On June 18, 2020, the Motion was served via ECF on: (a) the Debtor’s counsel; (b)

the United States Trustee; and (c) all parties that have filed requests for service in this case.

         3.     As set forth in the Notice of Motion, a hearing on the Motion was scheduled for July

14, 2020 at 10:00 a.m., and any objections to the requested relief were to be filed and served by

July 7, 2020 at 5:00 p.m.

         4.     As set forth in the Notice Of Adjourned Hearing filed by KLG on July 9, 2020, at

the Court’s request, the hearing on the Motion was adjourned from July 14, 2020 at 10:00 a.m. to

July 16, 2020 at 10:00 a.m. (ECF Doc. No. 43)

         5.     On July 6, 2020, the Trustee filed a “Statement of No Objection - Trustee's

Statement of No Objection Regarding Motion of Sublandlord KLG New York LLC For An Order

Compelling Payment of Allowed Administrative Rent Expense Claim Under 11 U.S.C. §§ 503(b)

and 365(d)(3).” (ECF Doc. No. 42) As of July 10, 2020, no objection or other response to the

Motion has been filed or served upon the KLG, nor has any objection or other response appeared

upon the electronic docket for the Debtor’s Chapter 7 case. I personally verified the foregoing by

viewing said electronic docket at approximately 4:20 p.m., July 10, 2020.

         6.     Accordingly, pursuant to Local Bankruptcy Rule 9075-2, it is respectfully requested

that the Court waive the hearing on the Motion presently scheduled for July 16, 2020 at 10:00 a.m.,

and that in the event of such waiver, the Court grant the Motion by entering an Order in the form

annexed hereto as Exhibit “A”.




{1242600.1 }                                        2
20-10389-smb       Doc 47     Filed 07/13/20 Entered 07/13/20 14:18:33         Main Document
                                           Pg 3 of 3



         WHEREFORE, the Landlord respectfully requests that this Court enter an order waive the

hearing on the Motion presently scheduled for July 16, 2020 at 10:00 a.m., and (ii) granting such

other and further relief as this Court deems just and proper.

Dated: New York, New York
       July 10, 2020                                  WARSHAW BURSTEIN, LLP
                                                      Attorneys for KLG New York LLC
                                                      By: s/Martin Siegel ___________
                                                      Martin S. Siegel, Esq.
                                                      Ally Hack, Esq.
                                                      575 Lexington Avenue
                                                      New York, New York10022
                                                      (212) 984-7700
                                                      msiegel@wbny.com
                                                      ahack@wbny.com




{1242600.1 }                                     3
